Case: 14-30040      Document: 00512808151         Page: 1    Date Filed: 10/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30040
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 20, 2014
RICKY RAY LEWIS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

PAUL GUILLOT; TONYA GUILLOT,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CV-2184


Before DAVIS, JONES, and DeMOSS, Circuit Judges.
PER CURIAM: *
       Rickey Ray Lewis, Louisiana prisoner # 251788, appeals the district
court’s dismissal of his civil rights complaint, which he filed pursuant to 42
U.S.C. § 1983, against Paul and Tonya Guillot, employees at the David Wade
Correctional Center in Homer, Louisiana. The district court dismissed the
complaint for failure to state a claim and as frivolous under 28 U.S.C.
§ 1915(e)(2)(B)(i) and (ii). We review a dismissal for failure to state a claim de


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30040     Document: 00512808151     Page: 2   Date Filed: 10/20/2014


                                  No. 14-30040

novo and we review a dismissal as frivolous for abuse of discretion. Black v.
Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).
      When considering whether Lewis stated a claim, this court uses the same
standards it applies when reviewing the grant of a motion to dismiss under
Federal Rule of Civil Procedure 12(b)(6). DeMoss v. Crain, 636 F.3d 145, 152
(5th Cir. 2011). In making our determination we are permitted to consider
attachments to the complaint. Collins v. Morgan Stanley Dean Witter, 224
F.3d 496, 498 (5th Cir. 2000).
      “The law of this circuit is clearly established . . . that a prison official
may not retaliate against or harass an inmate for exercising the right of access
to the courts, or for complaining to a supervisor about a guard’s misconduct.”
Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995). “To state a valid claim for
retaliation under section 1983, a prisoner must allege (1) a specific
constitutional right, (2) the defendant’s intent to retaliate against the prisoner
for his or her exercise of that right, (3) a retaliatory adverse act, and (4)
causation.” Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999).
      Crucially, we have stated that frivolous filings cannot form the basis of
an access-to-the-courts retaliation complaint. See Johnson v. Rodriguez, 110
F.3d 299, 311 (5th Cir. 1997). In Brown v. Craven, 106 Fed. Appx. 257, 258
(5th Cir. 2004), we applied that principle in the prison grievance context.
      In this case, Lewis claims that he was retaliated against for filing his
May 1, 2012 grievance in which he complained that the defendants, who were
married to each other, were working together. In his May 1, 2012 grievance
Lewis failed to allege facts which would support a legitimate grievance.
Although Lewis claimed that Paul Guillot had “a tendency to go along with
whatever his wife [was] saying about that particular inmate,” Lewis failed to
give specific examples or even allege that this “tendency” resulted in Paul



                                        2
    Case: 14-30040    Document: 00512808151     Page: 3   Date Filed: 10/20/2014


                                 No. 14-30040

Guillot coming to incorrect conclusions. The rest of Lewis’s allegations of
wrongdoing are wholly conclusory. In short, after reviewing Lewis’s May 1,
2012 grievance, we are persuaded that it was frivolous. Because this frivolous
grievance was the basis for Lewis’s federal action, we hold that Lewis has failed
to state a claim.
      Next we turn to the district court’s finding that Lewis’s claim was
frivolous. We determined above that Lewis failed to state a claim. Therefore,
we need not determine whether the district court abused its discretion in
finding that his complaint was frivolous because any error in that
determination would be harmless.
      AFFIRMED.




                                       3